DETAILED ACTION
Applicants’ request for continued examination of November 5, 2021, in response to the action mailed May 7, 2021, is acknowledged.  It is acknowledged that no claims have been cancelled, amended, or added.  Claims 15, 20, and 21 are pending.  The elected invention is directed to a method of formulating a liquid washing or cleaning agent for storage stability of cellulolytic activity, the method comprising:
(1) mixing, to formulate the washing or cleaning agent:
(a) the protease of SEQ ID NO:  2; and
(b) a cellulase; 
and
(2) storing the liquid washing or cleaning agent;
wherein the washing or cleaning agent exhibits increased storage stability of cellulolytic activity after storage for 4 weeks at 30°C as compared to a control washing or cleaning agent that differs from the washing or cleaning agent solely by having a protease comprising the amino acid arginine (R) at location 99 in the count according to SEQ ID NO: 1.

Claim 21 was previously withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Claims 15 and 20, as encompassing the elected invention, are hereby considered.  
Effective Filing Date
Assuming that parent application 13/993,923 is an accurate translation of PCT/EP11/72509, the effective filing date is December 13, 2011. 
AIA -First Inventor to File Status
Based on the effective filing date of December 13, 2011, the instant application is examined under pre-AIA , first to invent. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).  

An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).

The rejections of claims herein under obviousness-type double patenting over claims of 9,163,226, 10,093,888, 15/536,194 (now 10760036), 15/793,576, and 15/819,901, as explained in the action of April 5, 2019, are maintained. 
 In response, applicants request that these rejections be held in abeyance until patentable subject matter is identified.
It is strongly advised that Applicants file any Terminal Disclaimer by using eTerminalDisclaimer (http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp) in EFS-Web.  This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.  This is especially important for a Terminal Disclaimer filed after final.
Fees must be paid immediately which will then provide users more financial flexibility.  A paper filed Terminal Disclaimer requires a fee but does not guarantee a Terminal Disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents”.
For assistance with filing an eTerminal Disclaimer, or to suggest improvements, please call the Patent Electronic Business Center at 866-217-9197 (toll free) or send an email to EBC@uspto.gov 

If Applicants choose to file a paper Terminal Disclaimer, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.  Accordingly, the following language would be deemed acceptable:
The owner*, ________________________________________, of ________ percent interest in the instant application hereby disclaims, except as provided below, the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application Number ______________________, filed on ____________________,  and as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application. The owner hereby agrees that any patent so granted on the instant application shall be enforceable only for and during such period that it and any patent granted on the reference application are commonly owned. This agreement runs with any patent granted on the instant application and is binding upon the grantee, its successors or assigns.
In making the above disclaimer, the owner does not disclaim the terminal part of any patent granted on the instant application that would extend to the expiration date of the full statutory term  of any patent granted reference application, “as the term of any patent granted on said reference application may be shortened by any terminal disclaimer filed prior to the grant of any patent on the pending reference application,” in the event that: any such patent: granted on the pending reference application: expires for failure to pay a maintenance fee, is held unenforceable, is found invalid by a court of competent jurisdiction, is statutorily disclaimed in whole or terminally disclaimed under 37 CFR 1.321, has all claims canceled by a reexamination certificate, is reissued, or is in any manner terminated prior to the expiration of its full statutory term as shortened by any terminal disclaimer filed prior to its grant.
Note: the above language corresponds to PTO/SB/25 (07-09) (reproduced at page 1400-120 in Revision 7 (July 2008) of the 8th edition of the MPEP), but the reference to 35 U.S.C. 154 and 173 has been deleted. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Rejection of claims 15 and 20 under 35 U.S.C. 102(b) as being anticipated by Christianson et al, 1995 (WO1995023221; IDS), as explained in the prior actions, is maintained.  Said rejection is reiterated herein. 
Christianson et al teaches (claim 6) the protease of SEQ ID NO:  2 herein, which is the variant of SEQ ID NO: 1 herein (B. lentus DSM 5483) consisting of the single Arg99Glu substitution.  Christianson further teaches formulating said protease in liquid cleaning compositions (e.g., example 13) said composition comprising a cellulase (p23 ¶2&4). The public would understand that commercial availability and use in the home of cleaning compositions would include storage for at least 4 weeks. The functional properties of the methods and products (enhanced storage of cellulase activity) of Christianson are inherent to said methods and products.
In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejection.
(A) Reply:	Said review is acknowledged.

(B) Reply:	Applicants’ assertion is acknowledged.  See Reply (C) above and reply (I) below.
(C) The Office Action cites to Mikkelsen (EP 2074205-B1) to state that this proposition is not correct. However, Mikkelsen itself acknowledges the problem known in the art of using proteases and other enzymes such as cellulases and amylases in solution:
Aqueous liquid and gel detergent compositions containing enzymes, including proteases, are well known in the art. The major problem encountered with such compositions is that of ensuring a sufficient storage stability of the enzymes in the compositions. It is particularly difficult to stabilize amylases in the presence of proteases, which can readily degrade amylases in aqueous liquid or gel detergent compositions but also other enzymes, such as lipases, cellulases, etc. are frequently degraded by the proteases. Mikkelsen at paragraphs [0005] (emphasis added).

(C) Reply:	It is acknowledged that Mikkelsen makes said statement.  Said statement does not assert that all cellulases are completely inactivated in the presence of a protease.  In addition, as explained in the prior action, Mikkelsen demonstrates that, in a liquid cleaning composition comprising subtilisin KL, an amylase has 32% residual activity after 4 weeks of storage (example 1, table 2). It is noted that Mikkelsen was cited merely to rebut applicants’ arguments.  Mikkelsen does not form a basis for the instant rejection and does not provide motivation for any rejection under 103a1.
The instant rejection is under 35 USC 102b.  The compositions of Christianson, comprising the protease of SEQ ID NO:  2 herein, which is the variant of SEQ ID NO: 1 herein (B. lentus DSM 5483) consisting of the single Arg99Glu substitution in liquid cleaning compositions (e.g., example 13) said composition further comprising a cellulase (p23 ¶2&4) inherently have all the functional properties of said compositions.  See reply (I) below.
(D) Mikkelsen attempts to address the known problem by using specific protease enzymes (i.e., subtilisin KL variants2) taught to have surprising results:
It has surprisingly been found that subtilisin KL and variants thereof exhibit a remarkable compatibility to other enzymes used in liquid detergent compositions such as lipases, amylases, 

(D) Reply:	Mikkelsen does not form a basis for the instant rejection.  As explained above, the instant rejection is under 35 USC 102b.  See Reply (C) above and reply (I) below.
(E) Thus, a person of skill in the art would understand that Mikkelsen reinforces Applicant's position. That is, a person of skill in the art would not have combined a protease and another enzyme such as a cellulase in a liquid dishwashing detergent and then stored the solution for at least 4 weeks (and would not have understood Christianson et al. as teaching to do so) without special measures, as the protease would be expected to degrade both itself and the cellulase under aqueous conditions.
(E) Reply:	Applicants’ assertion is acknowledged.  Again, this is not a rejection under 35 USC 103 and there is no need for motivation to combine Christianson with any other reference.  See Reply (C) above and reply (I) below.
 (F) As previously stated, Christianson et al. itself acknowledges this known problem in the following statement: 'The enzymes may be adsorbed in known manner onto supports, encapsulated in shell-forming substances and/or granulated in conjunction with support substances to make then [sic] easier to handle and to protect them against premature inactivation if they are to be incorporated in particulate detergents."
Applicant disagrees with the Office Action that the statement is only referring to enzymes being degraded by said granular compositions per se. A person of ordinary skill in the art would recognize that such methods would be used to prevent inactivation by proteases in detergent compositions.
(F) Reply:	See reply (E) in the office action of May 7, 2021.
Applicants’ assertion is acknowledged. 
(G) In fact, the cited portions of Christianson referring to liquid detergents (e.g., Example 13) are notably absent of any reference to any other enzyme besides the protease. This absence would have 
(G) Reply:	As explained in the rejection, Christianson teaches every element of the recited method and compositions thereof.  See reply (H)&(I) below.
(H) The Office Action also cites to claims 51-52 and 74-75 of Christianson et al. and indicates that they "say nothing about granular formulations or physically separated compartments." However, a person of skill in the art would once again immediately recognize that these claims mirror the disclosure on page 24, lines 6-18 of Christianson, which describes the subject matter as "[i]n one preferred embodiment, a detergent according to the invention is particulate .... " In addition, claims 51-52 and 74-75 of Christianson also recite a bleaching agent and a bleach activator, which combination, as would be understood by a person of ordinary skill in the art, would only be used in the context of a solid (e.g., particulate) detergent.
(H) Reply:	Applicants assertion is acknowledged.  However, there is no reason that claims 51-52 do not encompass liquid detergents, as describe in the specification (p17¶1; p18,line26 to p19,line7; p21¶2-3;  p24,line28 to p25,line8; p25,lines 22-25).  In addition, claim 51 recites the inclusion of a cellulase and a protease as well as an inorganic builder (liquids-p18,line 26 to p19,line2), an anionic surfactant (liquids-e.g., oxoalcohols, p16¶2), nonionic surfactant (e.g., liquid ethoxylates; p13¶3, e.g., Triton X-100) all of which are liquids, as per the cited pages.  
(I) Moreover, attached hereto is a Declaration of Stefan Jenewein Under 37 C.F.R. 1.132 describing that a person of ordinary skill in the art at the time the parent application (as PCT/EP11/72509) was filed (December 13, 2011) would recognize the known problem in the field of enzymes and detergents that if a liquid detergent contained protease and another enzyme (such as a cellulase) in solution, the protease would degrade both itself and the cellulase.  As detailed in the Declaration, both Christianson et al. and Mikkelsen et al. acknowledge this known problem, and that WO 2009/118375 also makes clear that a person of ordinary skill in the art would have understood this problem.
Reply:	This is not persuasive for several reasons.  First, the instant rejection is under 35 USC 102, not 103.  Thus, there is no need for the art to provide motivation to combine the protease of Christianson with a cellulase in a liquid cleaning composition.  Christianson teaches said combination in a cleaning composition and, thereby, anticipates the instant claims.  Any functional properties are inherent to said combination in a detergent composition.  
Second, while claim 15 herein recites enhanced stability, it does not recite any specific level of stability. That is, there is no requirement for any specific level of cellulase activity.  Claim 15 only recites the following.
‘the liquid washing or cleaning agent exhibits increased storage stability of cellulolytic activity … compared to a control liquid washing or cleaning agent that is the same …but comprises a protease that differs from the protease of (1 )(a)2 solely by having a protease comprising the amino acid arginine (R) at location 99 in the count according to SEQ ID NO: 1’

As explained above and in the prior actions, said functional property is inherent to the compositions of Christianson. 
 Third, it is noted that applicants’ argument contradicts their co-pending applications (e.g., 15/793,576, and 15/819,901) and appears to call into question the validity of their own issued patents (e.g., 9,163,226 and 15/536,194 (now 10760036)).  
Fourth, a search of the databases 
    PNG
    media_image1.png
    20
    282
    media_image1.png
    Greyscale
 for the presence of the below terms in the claims identified 433 documents (EAST search enclosed).  
((liquid) near8 (cleaning or washing or detergent)).clm.
((composition or agent) near4 (cleaning or washing or detergent)).clm.
(protease).clm.
(cellulase).clm.

Thus, applicants assertion that the skilled artisan would not combine a protease and a cellulase in a liquid cleaning composition is not persuasive.


(J) Reply:	Dr Jenewein’s assertion is acknowledged.  See the replies to specific arguments herein and in the prior office actions. 
(K) Finally, Applicant again notes that in addition to not teaching the combination of protease and cellulase in solution as recited in the claim, Christianson in no way teaches a method as recited in claim 15 wherein such liquid washing or cleaning agent is stored for at least 4 weeks as recited, let alone where the liquid washing or cleaning agent exhibits the increased storage stability as recited.
(K) Reply:	As explained in the rejection above and the prior action, the public would understand that commercial availability and use in the home of cleaning compositions would include storage for at least 4 weeks.
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
It is the examiner’s position that the functional properties for the protease of Christenson and the compositions therewith are inherent to structure of the protease and the compositions taught by Christenson.  However, applicants have argued that the compositions of Christenson do not have the following functional properties recited in the claims herein. 
3 solely by having a protease comprising the amino acid arginine (R) at location 99 in the count according to SEQ ID NO: 1’

In the interest of compact prosecution, and as a service to applicants, the following is set forth.  If applicants should provide evidence that the protease and compositions taught by Christenson do not have the functional characteristic recited in the claims herein, as stated above, the following rejection will be maintained.

Rejection of claims 15 and 20, under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement, as explained in the prior action is maintained.  Said rejection is reiterated herein. 
Claims 15 and 20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. Specifically, the claims recite any method to formulate any liquid cleaning composition comprising a protease variant, having at least 90% identity to SEQ ID NO: 1 and having an R99E substitution, and a cellulase, wherein the cleaning composition exhibits increased storage stability of cellulase activity after storage for 4 weeks at 30°C as compared to a control cleaning composition that is the same but comprises a protease that differs from the protease variant solely by having the amino acid arginine (R) at location 99. The specification discloses no such compositions or methods of formulating. In this regard, for table 1 herein, the protease variant of SEQ ID NO: 1 consisting of the R99E substitution (approach 3) was compared to the variant F49 from B. lentus according to WO 95/23221 (approach 1) which, while having an R99, has substitutions at 7 additional positions (see the interview of February 3, 2020 herein). The specification fails to describe any representative species by any identifying characteristics 
Consequently, there is no evidence that any representative species of this genus were in the possession of the inventors at the time of filing. To satisfy the written description aspect of 35 U.S.C. 112, first paragraph, for a claimed genus of molecules and methods, it must be clear that: (1) the identifying characteristics of the claimed molecules, compositions, and methods of formulating have been disclosed, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these and/ (2) a representative number of species within the genus must be disclosed (MPEP 2163(H)(3)). Because no species of the claimed genus is disclosed and no correlation between structure and function is provided, the claims fail to satisfy the written description requirement.

In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejection.
(A) Reply:	Said review is acknowledged.
(B) As stated in the Declaration of Stefan Jenewein submitted herewith4, "[i]f a positive effect on storage stability is seen after 7 days of storage, a person of ordinary skill in the art would expect that the formulation containing a cellulase and protease of SEQ ID NO: 2 (i.e., R99E) would also exhibit higher cellulase activity and higher protease activity than the control having a protease with R99 after 4 weeks of storage."

(B) Reply:	The data from Dr Jenewein’s declaration of March 1, 2021 is shown below. 

    PNG
    media_image2.png
    43
    332
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    216
    336
    media_image3.png
    Greyscale


 It is acknowledged that, after 7 days, 48% of the cellulase activity was retained in the presence of the R99E variant, while 35% activity was retained in the presence of the R99 BLAP WT.  As explained in the prior action, these data are not persuasive because they are not based on storage for 4 weeks or storage at 30°C (86°F), as recited in the instant claims.  
Applicants’ assertion that a person of ordinary skill in the art would expect that the formulation containing a cellulase and the protease of SEQ ID NO: 2 (i.e., R99E) would also exhibit higher cellulase activity and higher protease activity than the control having a protease with R99 after 4 weeks of storage is acknowledged.  Applicants’ assertion regarding the protease of SEQ ID NO:  2 (R99E) having higher protease activity than the protease with R99 after 4 weeks of storage is somewhat persuasive because after 7 days only 16% of the BLAP WT R99 activity remained, while 64% of the R99E variant remained. 

  Allowable Subject Matter
No claims are allowable.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Any new references were cited solely to support rejection(s) based on amendment or rebut Applicants’ arguments.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 

It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

In addition, applicant cannot, as a matter of right, further argue the basis of final rejections (Intra-Cellular Therapies Inc v. Andrei Iancu #18-1849 U.S. Court of Appeals for the Federal Circuit, 2019).

Applicants are reminded of the PTO’s new policies and procedures regarding the After-Final Consideration Pilot Program 2 for responding to Final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one independent claim must be amended in a way that does not broaden that claim.

Regarding filing an Appeal, Applicants are referred to the Official Gazette Notice published July 12, 2005 describing the Pre-Appeal Brief Review Program.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.  If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, it is required that, when referring to the specification, the page and line numbers of the specification as filed be pointed to, not paragraphs of the published application.  This is necessary as, the published application is very often different from the specification as filed. 
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11am-7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 No rejection under 35 USC 103a is pending. 
        2 ‘the amino acid sequence listed in SEQ ID NO: 1 and that has the amino acid glutamic acid (E) at location 99’
        3 ‘the amino acid sequence listed in SEQ ID NO: 1 and that has the amino acid glutamic acid (E) at location 99’
        4 Examiner’s note: the relevant data are in the declaration filed March 1, 2021.